Name: 2009/373/EC: Commission Decision of 29Ã April 2009 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2008 financial year (notified under document number C(2009) 3219)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  accounting;  EU finance;  agricultural policy
 Date Published: 2009-05-09

 9.5.2009 EN Official Journal of the European Union L 116/21 COMMISSION DECISION of 29 April 2009 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2008 financial year (notified under document number C(2009) 3219) (2009/373/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) Under Article 30 of Regulation (EC) No 1290/2005, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and a certificate regarding the integrality, accuracy and veracity of the accounts and the reports established by the certification bodies, clears the accounts of the paying agencies referred to in Article 6 of the said Regulation. (2) Pursuant to Article 16 of Commission Regulation (EC) No 883/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the keeping of accounts by the paying agencies, declarations of expenditure and revenue and the conditions for reimbursing expenditure under the EAGF and the EAFRD (2) account is taken for the 2008 financial year of expenditure incurred by the Member States between 16 October 2007 and 15 October 2008. (3) The Commission has checked the information submitted by the Member States and it has communicated to the Member States before 31 March 2009 the results of its verifications, along with the necessary amendments. (4) The annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the annual accounts submitted. Annex I lists the amounts cleared by Member State and the amounts to be recovered from or paid to the Member States. (5) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot be cleared in this Decision. Annex II lists the paying agencies concerned. (6) Pursuant to Article 33(8) of Regulation (EC) No 1290/2005, 50 % of the financial consequences of non-recovery of irregularities shall be borne by the Member State concerned if the recovery of those irregularities has not taken place prior to the closure of a rural development programme within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, or on the closure of the programme if those deadlines expire prior such closure. Article 33(4) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States' reporting obligation of the amounts to be recovered are laid down in Commission Regulation (EC) No 885/2006 (3). Annex III to the said Regulation provides the table that had to be provided in 2009 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. This Decision is without prejudice to future conformity decisions pursuant to Article 33(5) of Regulation (EC) No 1290/2005. (7) Pursuant to Article 33(7) of Regulation (EC) No 1290/2005, after closure of a rural development programme Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision has been taken within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Community budget. In the summary report referred to in Article 33(4) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the Community budget. This Decision is without prejudice to future conformity decisions pursuant to Article 33(5) of the said Regulation. (8) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2008 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2008 financial year, the accounts of the Member States' paying agencies in respect of expenditure per Rural Development programme financed by the EAFRD, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 1. (3) OJ L 171, 23.6.2006, p. 90. ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2008 Amount to be recovered from or paid to the Member State per programme A. Approved programmes with declared expenditure for EAFRD (in EUR) CCI Expenditure 2008 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2008 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State in the next declaration AT: 2007AT06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 2 773 267,71 0,00 2 773 267,71 0,00 2 773 267,71 2 773 267,70 0,01 112 7 517 843,12 0,00 7 517 843,12 0,00 7 517 843,12 7 517 843,12 0,00 121 33 921 417,84 0,00 33 921 417,84 0,00 33 921 417,84 33 921 417,84 0,00 122 3 230 781,03 0,00 3 230 781,03 0,00 3 230 781,03 3 230 781,03 0,00 123 8 747 619,26 0,00 8 747 619,26 0,00 8 747 619,26 8 747 619,26 0,00 124 366 899,45 0,00 366 899,45 0,00 366 899,45 366 899,45 0,00 125 6 742 251,61 0,00 6 742 251,61 0,00 6 742 251,61 6 742 251,61 0,00 132 962 663,53 0,00 962 663,53 0,00 962 663,53 962 663,54 0,01 211 118 416 228,12 0,00 118 416 228,12 0,00 118 416 228,12 118 416 228,13 0,01 212 16 414 198,05 0,00 16 414 198,05 0,00 16 414 198,05 16 414 198,05 0,00 214 232 096 186,00 0,00 232 096 186,00 0,00 232 096 186,00 232 096 185,98 0,02 215 6 080 769,12 0,00 6 080 769,12 0,00 6 080 769,12 6 080 769,12 0,00 221 119 271,73 0,00 119 271,73 0,00 119 271,73 119 271,73 0,00 226 5 267 366,27 0,00 5 267 366,27 0,00 5 267 366,27 5 267 366,26 0,01 311 1 214 435,69 0,00 1 214 435,69 0,00 1 214 435,69 1 214 435,69 0,00 313 1 138 956,20 0,00 1 138 956,20 0,00 1 138 956,20 1 138 956,20 0,00 321 6 127 194,12 0,00 6 127 194,12 0,00 6 127 194,12 6 127 194,12 0,00 322 130 466,63 0,00 130 466,63 0,00 130 466,63 130 466,63 0,00 323 2 742 056,41 0,00 2 742 056,41 0,00 2 742 056,41 2 742 056,41 0,00 331 591 330,97 0,00 591 330,97 0,00 591 330,97 591 330,95 0,02 341 73 775,44 0,00 73 775,44 0,00 73 775,44 73 775,43 0,01 411 33 494,75 0,00 33 494,75 0,00 33 494,75 33 494,75 0,00 413 10 161,18 0,00 10 161,18 0,00 10 161,18 10 161,18 0,00 431 63 865,14 0,00 63 865,14 0,00 63 865,14 63 865,14 0,00 511 7 826 245,86 0,00 7 826 245,86 0,00 7 826 245,86 7 826 245,86 0,00 Total 462 608 745,23 0,00 462 608 745,23 0,00 462 608 745,23 462 608 745,18 0,05 BE: 2007BE06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 153 358,59 0,00 153 358,59 0,00 153 358,59 153 358,38 0,21 112 1 108 816,69 0,00 1 108 816,69 0,00 1 108 816,69 1 108 816,22 0,47 121 3 907 452,69 0,00 3 907 452,69 0,00 3 907 452,69 3 907 449,53 3,16 212 3 700 250,09 0,00 3 700 250,09 0,00 3 700 250,09 3 700 250,09 0,00 214 13 126 269,19 0,00 13 126 269,19 0,00 13 126 269,19 13 127 013,26  744,07 322 96 563,34 0,00 96 563,34 0,00 96 563,34 96 563,35 0,01 511 112 584,88 0,00 112 584,88 0,00 112 584,88 112 584,68 0,20 Total 22 205 295,47 0,00 22 205 295,47 0,00 22 205 295,47 22 206 035,51  740,04 BG: 2007BG06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 10 180 777,43 0,00 10 180 777,43 0,00 10 180 777,43 10 180 777,08 0,35 212 3 086 227,72 0,00 3 086 227,72 0,00 3 086 227,72 3 086 227,69 0,03 611 44 918 822,73 0,00 44 918 822,73 0,00 44 918 822,73 44 918 824,94 2,21 Total 58 185 827,88 0,00 58 185 827,88 0,00 58 185 827,88 58 185 829,71 1,83 CY: 2007CY06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 2 472 188,02 0,00 2 472 188,02 0,00 2 472 188,02 2 472 188,06 0,04 131 417 417,82 0,00 417 417,82 417 417,82 417 417,82 0,00 211 571 720,53 0,00 571 720,53 571 720,53 571 393,43 327,10 212 2 665 068,97 0,00 2 665 068,97 0,00 2 665 068,97 2 660 561,17 4 507,80 214 4 335 052,16 0,00 4 335 052,16 0,00 4 335 052,16 4 335 052,71 0,55 Total 10 461 447,50 0,00 10 461 447,50 0,00 10 461 447,50 10 456 613,19 4 834,31 CZ: 2007CZ06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 71 891,50 0,00 71 891,50 0,00 71 891,50 71 891,54 0,04 112 8 693 031,90 0,00 8 693 031,90 0,00 8 693 031,90 8 693 033,58 1,68 113 1 118 596,03 69 912,99 1 048 683,04 0,00 1 048 683,04 1 048 683,04 0,00 121 4 170 600,08 0,00 4 170 600,08 0,00 4 170 600,08 4 170 601,19 1,11 122 1 467 206,86 0,00 1 467 206,86 0,00 1 467 206,86 1 467 207,64 0,78 123 1 518 202,94 0,00 1 518 202,94 0,00 1 518 202,94 1 518 203,18 0,24 125 143 485,50 0,00 143 485,50 0,00 143 485,50 143 485,52 0,02 142 109 265,49 6 829,05 102 436,44 0,00 102 436,44 102 436,44 0,00 211 44 331 032,02 0,00 44 331 032,02 0,00 44 331 032,02 44 331 036,88 4,86 212 37 168 468,21 0,00 37 168 468,21 0,00 37 168 468,21 37 168 466,37 1,84 213 246 132,05 0,00 246 132,05 0,00 246 132,05 246 132,25 0,20 214 108 680 869,87 5 205,62 108 686 075,49 0,00 108 686 075,49 108 686 075,49 0,00 221 1 304 288,79 0,00 1 304 288,79 0,00 1 304 288,79 1 304 289,32 0,53 311 365 052,66 0,00 365 052,66 0,00 365 052,66 365 052,74 0,08 312 199 586,42 0,00 199 586,42 0,00 199 586,42 199 586,55 0,13 313 80 579,89 0,00 80 579,89 0,00 80 579,89 80 579,93 0,04 321 224 497,30 0,00 224 497,30 0,00 224 497,30 224 497,39 0,09 322 2 565 311,11 0,00 2 565 311,11 0,00 2 565 311,11 2 565 311,83 0,72 323 82 487,42 0,00 82 487,42 0,00 82 487,42 82 487,51 0,09 511 155 488,79 0,00 155 488,79 0,00 155 488,79 155 488,97 0,18 Total 212 696 074,83 71 536,42 212 624 538,41 0,00 212 624 538,41 212 624 547,36 8,95 DE: 2007DE06RAT001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 511 206 877,01 0,00 206 877,01 0,00 206 877,01 206 877,01 0,00 Total 206 877,01 0,00 206 877,01 0,00 206 877,01 206 877,01 0,00 DE: 2007DE06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 114 13 815,04 0,00 13 815,04 0,00 13 815,04 13 815,04 0,00 121 8 633 741,34 0,00 8 633 741,34 0,00 8 633 741,34 8 633 741,33 0,01 123 2 195 091,50 0,00 2 195 091,50 0,00 2 195 091,50 2 195 091,50 0,00 125 4 714 783,18 0,00 4 714 783,18 0,00 4 714 783,18 4 714 783,18 0,00 211 5 186 335,45 0,00 5 186 335,45 0,00 5 186 335,45 5 186 335,45 0,00 212 11 459 028,70 0,00 11 459 028,70 0,00 11 459 028,70 11 459 020,32 8,38 213 24 697,70 0,00 24 697,70 0,00 24 697,70 24 697,70 0,00 214 43 302 284,63 0,00 43 302 284,63 0,00 43 302 284,63 43 301 554,59 730,04 224 127 597,36 0,00 127 597,36 0,00 127 597,36 127 597,36 0,00 225 568 361,54 0,00 568 361,54 0,00 568 361,54 568 361,54 0,00 227 552 009,89 0,00 552 009,89 0,00 552 009,89 552 009,90 0,01 311 873 313,08 0,00 873 313,08 0,00 873 313,08 873 313,08 0,00 312 50 537,17 0,00 50 537,17 0,00 50 537,17 50 537,17 0,00 313 339 970,30 0,00 339 970,30 0,00 339 970,30 340 561,55  591,25 323 770 938,99 0,00 770 938,99 0,00 770 938,99 772 436,43 1 497,44 331 55 859,76 0,00 55 859,76 0,00 55 859,76 55 859,76 0,00 341 543 774,65 0,00 543 774,65 0,00 543 774,65 543 858,63 83,98 413 8 241,40 0,00 8 241,40 0,00 8 241,40 8 241,39 0,01 511 1 113 080,31 0,00 1 113 080,31 0,00 1 113 080,31 1 113 080,30 0,01 Total 80 533 461,99 0,00 80 533 461,99 0,00 80 533 461,99 80 534 896,22 1 434,23 DE: 2007DE06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 10 090,53 0,00 10 090,53 0,00 10 090,53 10 090,55 0,02 121 357 174,20 0,00 357 174,20 0,00 357 174,20 357 174,37 0,17 213 18 473,96 0,00 18 473,96 0,00 18 473,96 18 474,67 0,71 214 516 779,10 0,00 516 779,10 0,00 516 779,10 516 781,52 2,42 216 7 746,62 0,00 7 746,62 0,00 7 746,62 7 746,65 0,03 311 59 218,91 0,00 59 218,91 0,00 59 218,91 59 218,91 0,00 323 111 226,85 0,00 111 226,85 0,00 111 226,85 111 226,86 0,01 511 105 617,31 0,00 105 617,31 0,00 105 617,31 105 617,35 0,04 Total 1 186 327,48 0,00 1 186 327,48 0,00 1 186 327,48 1 186 330,88 3,40 DE: 2007DE06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 4 740 605,12 0,00 4 740 605,12 0,00 4 740 605,12 4 740 606,70 1,58 123 951 460,00 0,00 951 460,00 0,00 951 460,00 951 460,00 0,00 125 2 250 822,14 0,00 2 250 822,14 0,00 2 250 822,14 2 250 822,59 0,45 212 435 399,96 0,00 435 399,96 0,00 435 399,96 435 400,99 1,03 214 9 503 716,52 0,00 9 503 716,52 0,00 9 503 716,52 9 503 708,33 8,19 227 653 369,80 0,00 653 369,80 0,00 653 369,80 653 370,08 0,28 311 44 481,49 0,00 44 481,49 0,00 44 481,49 44 481,50 0,01 322 711 959,00 0,00 711 959,00 0,00 711 959,00 711 959,00 0,00 511 294 273,37 0,00 294 273,37 0,00 294 273,37 294 273,39 0,02 Total 19 586 087,40 0,00 19 586 087,40 0,00 19 586 087,40 19 586 082,58 4,82 DE: 2007DE06RPO011 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 3 962 827,50 0,00 3 962 827,50 0,00 3 962 827,50 3 962 827,50 0,00 125 11 609 200,25 0,00 11 609 200,25 0,00 11 609 200,25 11 609 200,72 0,47 212 5 599 536,55 0,00 5 599 536,55 0,00 5 599 536,55 5 599 536,55 0,00 214 21 092 619,48 0,00 21 092 619,48 0,00 21 092 619,48 21 092 619,48 0,00 215 7 365 953,38 0,00 7 365 953,38 0,00 7 365 953,38 7 365 953,38 0,00 311 121 432,50 0,00 121 432,50 0,00 121 432,50 121 432,50 0,00 312 257 024,98 0,00 257 024,98 0,00 257 024,98 257 024,98 0,00 313 1 750 211,60 0,00 1 750 211,60 0,00 1 750 211,60 1 750 211,72 0,12 321 2 931 112,50 0,00 2 931 112,50 0,00 2 931 112,50 2 931 112,50 0,00 322 1 545 266,06 0,00 1 545 266,06 0,00 1 545 266,06 1 545 266,19 0,13 323 727 797,99 0,00 727 797,99 0,00 727 797,99 727 797,99 0,00 413 39 508,00 0,00 39 508,00 0,00 39 508,00 39 508,00 0,00 431 29 565,52 0,00 29 565,52 0,00 29 565,52 29 565,52 0,00 511 386 083,71 0,00 386 083,71 0,00 386 083,71 386 083,71 0,00 Total 57 418 140,02 0,00 57 418 140,02 0,00 57 418 140,02 57 418 140,74 0,72 DE: 2007DE06RPO015 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 89 041,33 0,00 89 041,33 0,00 89 041,33 89 041,33 0,00 115 309 072,31 0,00 309 072,31 0,00 309 072,31 309 072,31 0,00 121 2 183 242,80 0,00 2 183 242,80 0,00 2 183 242,80 2 183 242,80 0,00 123 54 671,79 0,00 54 671,79 0,00 54 671,79 54 671,79 0,00 125 591 839,77 0,00 591 839,77 0,00 591 839,77 591 839,77 0,00 211 246 958,58 0,00 246 958,58 0,00 246 958,58 246 958,58 0,00 212 4 488 168,57 0,00 4 488 168,57 0,00 4 488 168,57 4 488 168,57 0,00 213 1 405 260,80 0,00 1 405 260,80 0,00 1 405 260,80 1 405 260,80 0,00 214 25 572 767,33 0,00 25 572 767,33 0,00 25 572 767,33 25 572 767,33 0,00 216 181 414,09 0,00 181 414,09 0,00 181 414,09 181 414,09 0,00 221 105 351,00 0,00 105 351,00 0,00 105 351,00 105 351,00 0,00 224 8 143,40 0,00 8 143,40 0,00 8 143,40 8 143,40 0,00 227 254 959,49 0,00 254 959,49 0,00 254 959,49 254 959,49 0,00 311 277 442,97 0,00 277 442,97 0,00 277 442,97 277 442,97 0,00 313 25 412,56 0,00 25 412,56 0,00 25 412,56 25 412,56 0,00 321 289 021,15 0,00 289 021,15 0,00 289 021,15 289 021,15 0,00 322 1 617 921,11 0,00 1 617 921,11 0,00 1 617 921,11 1 617 921,11 0,00 323 54 132,19 0,00 54 132,19 0,00 54 132,19 54 132,19 0,00 511 243 576,06 0,00 243 576,06 0,00 243 576,06 243 576,06 0,00 Total 37 998 397,30 0,00 37 998 397,30 0,00 37 998 397,30 37 998 397,30 0,00 DE: 2007DE06RPO017 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 23 777,00 0,00 23 777,00 0,00 23 777,00 23 777,00 0,00 112 184 500,00 0,00 184 500,00 0,00 184 500,00 184 500,00 0,00 121 2 467 231,95 0,00 2 467 231,95 0,00 2 467 231,95 2 568 520,45  101 288,50 123 1 409 861,50 0,00 1 409 861,50 0,00 1 409 861,50 1 409 861,50 0,00 125 8 180 831,07 0,00 8 180 831,07 0,00 8 180 831,07 8 180 831,07 0,00 126 2 383 637,07 0,00 2 383 637,07 0,00 2 383 637,07 2 383 637,07 0,00 212 6 573 013,47 0,00 6 573 013,47 0,00 6 573 013,47 6 573 013,47 0,00 214 6 513 299,35 0,00 6 513 299,35 0,00 6 513 299,35 6 571 962,16 58 662,81 311 114 001,50 0,00 114 001,50 0,00 114 001,50 12 713,00 101 288,50 313 72 033,93 0,00 72 033,93 0,00 72 033,93 72 033,93 0,00 323 204 277,61 0,00 204 277,61 0,00 204 277,61 204 277,61 0,00 331 11 320,50 0,00 11 320,50 0,00 11 320,50 11 320,50 0,00 341 348 767,25 0,00 348 767,25 0,00 348 767,25 348 767,25 0,00 Total 28 486 552,20 0,00 28 486 552,20 0,00 28 486 552,20 28 545 215,01 58 662,81 DE: 2007DE06RPO018 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 117 074,60 0,00 117 074,60 0,00 117 074,60 117 074,60 0,00 125 38 306,04 0,00 38 306,04 0,00 38 306,04 38 306,04 0,00 214 1 079 970,17 0,00 1 079 970,17 0,00 1 079 970,17 1 079 970,16 0,01 227 242 972,54 0,00 242 972,54 0,00 242 972,54 242 972,54 0,00 311 6 549,77 0,00 6 549,77 0,00 6 549,77 6 549,77 0,00 431 57 881,00 0,00 57 881,00 0,00 57 881,00 57 881,00 0,00 511 8 970,20 0,00 8 970,20 0,00 8 970,20 8 970,21 0,01 Total 1 551 724,32 0,00 1 551 724,32 0,00 1 551 724,32 1 551 724,32 0,00 DE: 2007DE06RPO019 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 1 435 117,50 0,00 1 435 117,50 0,00 1 435 117,50 1 435 117,50 0,00 121 3 307 448,76 0,00 3 307 448,76 0,00 3 307 448,76 3 307 448,76 0,00 211 114 651,32 0,00 114 651,32 0,00 114 651,32 114 651,32 0,00 212 10 710 085,16 0,00 10 710 085,16 0,00 10 710 085,16 10 710 559,96  474,80 214 24 911 469,79 0,00 24 911 469,79 0,00 24 911 469,79 24 911 469,79 0,00 221 1 465 474,77 0,00 1 465 474,77 0,00 1 465 474,77 1 480 315,01 14 840,24 227 989 162,60 0,00 989 162,60 0,00 989 162,60 989 162,60 0,00 311 97 241,43 0,00 97 241,43 0,00 97 241,43 97 241,43 0,00 313 7 778,32 0,00 7 778,32 0,00 7 778,32 7 778,32 0,00 322 22 777,71 0,00 22 777,71 0,00 22 777,71 22 777,71 0,00 341 109 828,84 0,00 109 828,84 0,00 109 828,84 109 828,84 0,00 411 50 285,70 0,00 50 285,70 0,00 50 285,70 50 285,70 0,00 413 24 679,10 0,00 24 679,10 0,00 24 679,10 24 679,10 0,00 431 71 196,39 0,00 71 196,39 0,00 71 196,39 71 196,38 0,01 511 926 196,84 0,00 926 196,84 0,00 926 196,84 926 196,84 0,00 Total 44 243 394,23 0,00 44 243 394,23 0,00 44 243 394,23 44 258 709,26 15 315,03 DE: 2007DE06RPO020 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 1 035 021,62 0,00 1 035 021,62 0,00 1 035 021,62 1 035 021,62 0,00 212 4 417 237,44 0,00 4 417 237,44 0,00 4 417 237,44 4 417 237,44 0,00 213 1 713 888,91 0,00 1 713 888,91 0,00 1 713 888,91 1 713 888,90 0,01 214 48 098 914,93 0,00 48 098 914,93 0,00 48 098 914,93 48 098 914,93 0,00 221 272 637,36 0,00 272 637,36 0,00 272 637,36 272 637,36 0,00 311 35 756,25 0,00 35 756,25 0,00 35 756,25 35 756,25 0,00 511 204 818,32 0,00 204 818,32 0,00 204 818,32 204 818,32 0,00 Total 55 778 274,83 0,00 55 778 274,83 0,00 55 778 274,83 55 778 274,82 0,01 DE: 2007DE06RPO023 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 83 340,00 0,00 83 340,00 0,00 83 340,00 83 340,00 0,00 114 186 058,50 0,00 186 058,50 0,00 186 058,50 186 058,50 0,00 125 6 805 321,57 0,00 6 805 321,57 0,00 6 805 321,57 6 805 321,57 0,00 126 1 074 102,86 0,00 1 074 102,86 0,00 1 074 102,86 1 074 102,86 0,00 212 15 189 439,86 0,00 15 189 439,86 0,00 15 189 439,86 15 189 439,86 0,00 214 27 940 739,85 0,00 27 940 739,85 0,00 27 940 739,85 27 940 739,84 0,01 221 474 016,55 0,00 474 016,55 0,00 474 016,55 474 016,55 0,00 227 525 084,43 0,00 525 084,43 0,00 525 084,43 525 084,43 0,00 311 22 881,75 0,00 22 881,75 0,00 22 881,75 22 881,75 0,00 313 6 438,00 0,00 6 438,00 0,00 6 438,00 6 438,00 0,00 321 4 013 650,01 0,00 4 013 650,01 0,00 4 013 650,01 4 013 650,01 0,00 322 7 530 600,01 0,00 7 530 600,01 0,00 7 530 600,01 7 530 600,01 0,00 323 229 666,26 0,00 229 666,26 0,00 229 666,26 229 666,26 0,00 413 45 360,00 0,00 45 360,00 0,00 45 360,00 45 360,00 0,00 431 256 393,00 0,00 256 393,00 0,00 256 393,00 256 393,00 0,00 511 453 227,08 0,00 453 227,08 0,00 453 227,08 453 227,08 0,00 Total 64 836 319,73 0,00 64 836 319,73 0,00 64 836 319,73 64 836 319,72 0,01 DK: 2007DK06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 2 605 250,45 0,00 2 605 250,45 0,00 2 605 250,45 2 605 250,45 0,00 112 2 497 872,15 0,00 2 497 872,15 0,00 2 497 872,15 2 497 872,15 0,00 113 155 899,63 0,00 155 899,63 0,00 155 899,63 155 899,63 0,00 121 6 957 657,37 0,00 6 957 657,37 0,00 6 957 657,37 6 957 461,06 196,31 123 6 992 054,48 0,00 6 992 054,48 0,00 6 992 054,48 6 992 054,48 0,00 124 447,96 0,00 447,96 0,00 447,96 447,96 0,00 125 724 440,18 0,00 724 440,18 0,00 724 440,18 724 440,18 0,00 133 152 050,12 0,00 152 050,12 0,00 152 050,12 152 050,12 0,00 212 1 213 785,16 0,00 1 213 785,16 0,00 1 213 785,16 1 600 659,20  386 874,04 214 30 621 035,46 0,00 30 621 035,46 0,00 30 621 035,46 30 624 808,99 3 773,53 216 2 811 731,07 0,00 2 811 731,07 0,00 2 811 731,07 2 811 731,07 0,00 221 6 332 065,47 0,00 6 332 065,47 0,00 6 332 065,47 6 332 065,47 0,00 225 27 261,67 0,00 27 261,67 0,00 27 261,67 27 261,67 0,00 226 2 812 140,71 0,00 2 812 140,71 0,00 2 812 140,71 2 812 140,71 0,00 227 916 681,16 0,00 916 681,16 0,00 916 681,16 916 681,16 0,00 311 812 433,90 0,00 812 433,90 0,00 812 433,90 812 433,90 0,00 313 1 388 389,03 0,00 1 388 389,03 0,00 1 388 389,03 1 388 389,04 0,01 321 3 510 780,28 0,00 3 510 780,28 0,00 3 510 780,28 3 510 780,28 0,00 322 2 311 886,05 0,00 2 311 886,05 0,00 2 311 886,05 2 311 886,06 0,01 323 5 426,33 0,00 5 426,33 0,00 5 426,33 5 426,33 0,00 413 6 920,49 0,00 6 920,49 0,00 6 920,49 6 920,49 0,00 431 363 079,23 0,00 363 079,23 0,00 363 079,23 418 824,09 55 744,86 511 737 522,46 0,00 737 522,46 0,00 737 522,46 737 522,46 0,00 Total 73 956 810,81 0,00 73 956 810,81 0,00 73 956 810,81 74 403 006,95  446 196,14 EE: 2007EE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 2 684 289,25 0,00 2 684 289,25 0,00 2 684 289,25 2 684 289,29 0,04 114 337 435,46 0,00 337 435,46 0,00 337 435,46 337 435,24 0,22 121 6 481 525,80 0,00 6 481 525,80 0,00 6 481 525,80 6 424 570,47 56 955,33 125 527 660,53 0,00 527 660,53 0,00 527 660,53 527 660,51 0,02 212 6 657 596,42 0,00 6 657 596,42 0,00 6 657 596,42 6 657 596,99 0,57 213 527 829,44 0,00 527 829,44 0,00 527 829,44 527 814,61 14,83 214 2 600 659,40 0,00 2 600 659,40 0,00 2 600 659,40 2 579 709,11 20 950,29 322 398 895,33 0,00 398 895,33 0,00 398 895,33 398 895,35 0,02 511 3 788 833,81 0,00 3 788 833,81 0,00 3 788 833,81 3 788 833,98 0,17 Total 24 004 725,44 0,00 24 004 725,44 0,00 24 004 725,44 23 926 805,55 77 919,89 ES: 2007ES06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 736 040,89 0,00 736 040,89 0,00 736 040,89 736 041,31 0,42 211 6 334 364,31 0,00 6 334 364,31 0,00 6 334 364,31 6 334 312,07 52,24 212 4 756 618,06 0,00 4 756 618,06 0,00 4 756 618,06 4 756 623,88 5,82 214 65 756 048,77 0,00 65 756 048,77 0,00 65 756 048,77 65 755 835,92 212,85 221 8 200 769,75 0,00 8 200 769,75 0,00 8 200 769,75 8 200 327,28 442,47 Total 85 783 841,78 0,00 85 783 841,78 0,00 85 783 841,78 85 783 140,46 701,32 ES: 2007ES06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 354 806,05 0,00 354 806,05 0,00 354 806,05 354 806,54 0,49 112 1 757 052,75 0,00 1 757 052,75 0,00 1 757 052,75 1 757 052,52 0,23 113 1 019 511,81 0,00 1 019 511,81 0,00 1 019 511,81 1 019 511,87 0,06 121 4 790 099,12 0,00 4 790 099,12 0,00 4 790 099,12 4 790 101,23 2,11 123 8 583 666,69 0,00 8 583 666,69 0,00 8 583 666,69 8 636 061,67 52 394,98 124 395,89 0,00 395,89 0,00 395,89 494,86 98,97 125 7 677 301,15 0,00 7 677 301,15 0,00 7 677 301,15 7 677 301,49 0,34 132 113 810,88 0,00 113 810,88 0,00 113 810,88 113 802,35 8,53 133 114 683,71 0,00 114 683,71 0,00 114 683,71 114 683,71 0,00 211 6 042 389,29 0,00 6 042 389,29 0,00 6 042 389,29 6 042 391,84 2,55 212 4 586 628,60 0,00 4 586 628,60 0,00 4 586 628,60 4 586 647,26 18,66 214 10 690 039,74 0,00 10 690 039,74 0,00 10 690 039,74 10 690 038,04 1,70 221 2 916 640,93 0,00 2 916 640,93 0,00 2 916 640,93 2 916 640,89 0,04 223 29 727,43 0,00 29 727,43 0,00 29 727,43 29 727,43 0,00 226 6 317 381,57 0,00 6 317 381,57 0,00 6 317 381,57 6 317 381,64 0,07 227 3 623 891,34 0,00 3 623 891,34 0,00 3 623 891,34 3 623 891,29 0,05 313 499 766,50 0,00 499 766,50 0,00 499 766,50 499 766,52 0,02 322 7 137 761,73 0,00 7 137 761,73 0,00 7 137 761,73 7 137 761,58 0,15 323 604 552,08 0,00 604 552,08 0,00 604 552,08 604 551,93 0,15 411 594 795,00 0,00 594 795,00 0,00 594 795,00 594 795,00 0,00 413 3 736 083,00 0,00 3 736 083,00 0,00 3 736 083,00 3 736 083,00 0,00 421 223 301,00 0,00 223 301,00 0,00 223 301,00 223 301,00 0,00 431 758 821,00 0,00 758 821,00 0,00 758 821,00 758 821,00 0,00 511 77 165,46 0,00 77 165,46 0,00 77 165,46 77 164,96 0,50 Total 72 250 272,72 0,00 72 250 272,72 0,00 72 250 272,72 72 302 779,62 52 506,90 ES: 2007ES06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 23 543 771,35 0,00 23 543 771,35 0,00 23 543 771,35 23 543 709,15 62,20 211 6 796 685,01 0,00 6 796 685,01 0,00 6 796 685,01 6 796 679,95 5,06 212 101 944,90 0,00 101 944,90 0,00 101 944,90 101 944,84 0,06 213 619 208,57 0,00 619 208,57 0,00 619 208,57 619 206,97 1,60 214 5 151 954,66 0,00 5 151 954,66 0,00 5 151 954,66 5 151 954,60 0,06 Total 36 213 564,49 0,00 36 213 564,49 0,00 36 213 564,49 36 213 495,51 68,98 ES: 2007ES06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 120 893,44 0,00 120 893,44 0,00 120 893,44 120 893,42 0,02 121 777 330,20 0,00 777 330,20 0,00 777 330,20 777 329,95 0,25 123 1 045 635,11 0,00 1 045 635,11 0,00 1 045 635,11 1 045 635,13 0,02 214 1 121 896,43 0,00 1 121 896,43 0,00 1 121 896,43 1 121 895,66 0,77 216 167 139,20 0,00 167 139,20 0,00 167 139,20 0,00 167 139,20 221 77 996,79 0,00 77 996,79 0,00 77 996,79 77 996,71 0,08 227 0,00 0,00 0,00 0,00 0,00 167 139,13  167 139,13 Total 3 310 891,17 0,00 3 310 891,17 0,00 3 310 891,17 3 310 890,00 1,17 ES: 2007ES06RPO006 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 3 070 613,25 0,00 3 070 613,25 0,00 3 070 613,25 3 070 613,25 0,00 114 161 752,20 0,00 161 752,20 0,00 161 752,20 161 752,20 0,00 211 1 260 593,18 0,00 1 260 593,18 0,00 1 260 593,18 1 260 593,18 0,00 214 2 478 219,00 0,00 2 478 219,00 0,00 2 478 219,00 2 478 219,00 0,00 221 43 139,02 0,00 43 139,02 0,00 43 139,02 43 139,02 0,00 Total 7 014 316,65 0,00 7 014 316,65 0,00 7 014 316,65 7 014 316,65 0,00 ES: 2007ES06RPO007 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 35 691,52 0,00 35 691,52 0,00 35 691,52 35 691,52 0,00 112 2 779 979,22 0,00 2 779 979,22 0,00 2 779 979,22 2 779 979,21 0,01 113 5 978 779,94 0,00 5 978 779,94 0,00 5 978 779,94 5 978 808,72 28,78 121 5 896 128,42 0,00 5 896 128,42 0,00 5 896 128,42 5 896 128,42 0,00 123 5 786 335,08 0,00 5 786 335,08 0,00 5 786 335,08 5 786 335,11 0,03 125 3 693 754,70 0,00 3 693 754,70 0,00 3 693 754,70 3 693 754,73 0,03 211 2 490 411,15 0,00 2 490 411,15 0,00 2 490 411,15 2 490 411,15 0,00 212 6 736 580,35 0,00 6 736 580,35 0,00 6 736 580,35 6 736 580,35 0,00 214 22 814 861,03 0,00 22 814 861,03 0,00 22 814 861,03 22 814 859,95 1,08 221 18 954 204,71 0,00 18 954 204,71 0,00 18 954 204,71 18 954 204,38 0,33 227 1 698 138,35 0,00 1 698 138,35 0,00 1 698 138,35 1 698 138,26 0,09 Total 76 864 864,47 0,00 76 864 864,47 0,00 76 864 864,47 76 864 891,80 27,33 ES: 2007ES06RPO008 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 2 874 952,76 0,00 2 874 952,76 0,00 2 874 952,76 2 874 952,73 0,03 113 11 048 171,41 0,00 11 048 171,41 0,00 11 048 171,41 11 048 252,84 81,43 121 7 134 867,39 0,00 7 134 867,39 0,00 7 134 867,39 7 134 867,54 0,15 123 8 852 822,87 0,00 8 852 822,87 0,00 8 852 822,87 8 852 877,39 54,52 211 4 499 817,33 0,00 4 499 817,33 0,00 4 499 817,33 4 499 817,48 0,15 212 12 641 207,83 0,00 12 641 207,83 0,00 12 641 207,83 12 641 208,48 0,65 214 10 698 392,28 0,00 10 698 392,28 0,00 10 698 392,28 10 698 379,21 13,07 215 244 604,93 0,00 244 604,93 0,00 244 604,93 244 604,92 0,01 221 10 919 755,96 0,00 10 919 755,96 0,00 10 919 755,96 10 919 703,79 52,17 225 2 733 454,47 0,00 2 733 454,47 0,00 2 733 454,47 2 733 455,46 0,99 226 521 729,54 0,00 521 729,54 0,00 521 729,54 521 724,66 4,88 Total 72 169 776,77 0,00 72 169 776,77 0,00 72 169 776,77 72 169 844,50 67,73 ES: 2007ES06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 109 837,71 0,00 109 837,71 0,00 109 837,71 109 837,70 0,01 112 1 432 337,89 0,00 1 432 337,89 0,00 1 432 337,89 1 432 337,89 0,00 113 763 480,92 0,00 763 480,92 0,00 763 480,92 763 484,25 3,33 114 73 197,04 0,00 73 197,04 0,00 73 197,04 73 197,07 0,03 115 6 145,60 0,00 6 145,60 0,00 6 145,60 6 145,62 0,02 121 4 323 432,28 0,00 4 323 432,28 0,00 4 323 432,28 4 323 432,29 0,01 123 5 375 893,54 0,00 5 375 893,54 0,00 5 375 893,54 5 375 893,57 0,03 125 9 225 906,98 0,00 9 225 906,98 0,00 9 225 906,98 9 225 906,92 0,06 132 12 424,85 0,00 12 424,85 0,00 12 424,85 12 424,85 0,00 133 104 659,06 0,00 104 659,06 0,00 104 659,06 104 659,05 0,01 211 1 465 033,97 0,00 1 465 033,97 0,00 1 465 033,97 1 465 045,18 11,21 212 377 492,17 0,00 377 492,17 0,00 377 492,17 377 501,45 9,28 214 4 319 412,67 0,00 4 319 412,67 0,00 4 319 412,67 4 319 412,70 0,03 215 388 150,46 0,00 388 150,46 0,00 388 150,46 388 150,47 0,01 221 78 065,83 0,00 78 065,83 0,00 78 065,83 78 065,88 0,05 226 772 813,10 0,00 772 813,10 0,00 772 813,10 772 813,07 0,03 227 962 038,24 0,00 962 038,24 0,00 962 038,24 962 038,44 0,20 311 26 297,76 0,00 26 297,76 0,00 26 297,76 26 297,77 0,01 413 16 925,25 0,00 16 925,25 0,00 16 925,25 16 925,25 0,00 511 25 055,68 0,00 25 055,68 0,00 25 055,68 25 055,69 0,01 Total 29 858 601,00 0,00 29 858 601,00 0,00 29 858 601,00 29 858 625,11 24,11 ES: 2007ES06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 1 804 966,83 0,00 1 804 966,83 0,00 1 804 966,83 1 804 966,88 0,05 212 7 832 230,23 0,00 7 832 230,23 0,00 7 832 230,23 7 832 230,09 0,14 214 11 826 056,06 0,00 11 826 056,06 0,00 11 826 056,06 11 826 037,98 18,08 221 14 461 602,20 0,00 14 461 602,20 0,00 14 461 602,20 14 461 602,15 0,05 Total 35 924 855,32 0,00 35 924 855,32 0,00 35 924 855,32 35 924 837,10 18,22 ES: 2007ES06RPO012 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 40 847,80 0,00 40 847,80 0,00 40 847,80 40 847,80 0,00 121 22 461,22 0,00 22 461,22 0,00 22 461,22 22 461,22 0,00 123 93 200,43 0,00 93 200,43 0,00 93 200,43 93 200,43 0,00 125 179 925,29 0,00 179 925,29 0,00 179 925,29 179 925,29 0,00 211 137 287,04 0,00 137 287,04 0,00 137 287,04 137 287,04 0,00 214 695 648,09 0,00 695 648,09 0,00 695 648,09 652 316,03 43 332,06 221 562 163,72 0,00 562 163,72 0,00 562 163,72 605 495,78 43 332,06 Total 1 731 533,59 0,00 1 731 533,59 0,00 1 731 533,59 1 731 533,59 0,00 ES: 2007ES06RPO013 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 125 178 351,14 0,00 178 351,14 0,00 178 351,14 178 351,14 0,00 214 757 712,94 0,00 757 712,94 0,00 757 712,94 757 712,79 0,15 221 185 160,29 0,00 185 160,29 0,00 185 160,29 185 160,32 0,03 Total 1 121 224,37 0,00 1 121 224,37 0,00 1 121 224,37 1 121 224,25 0,12 ES: 2007ES06RPO014 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 464 978,86 0,00 464 978,86 0,00 464 978,86 464 978,84 0,02 113 226 820,34 0,00 226 820,34 0,00 226 820,34 226 820,70 0,36 121 2 268 788,02 0,00 2 268 788,02 0,00 2 268 788,02 2 268 787,74 0,28 122 158 508,69 0,00 158 508,69 0,00 158 508,69 156 688,82 1 819,87 123 965 935,42 0,00 965 935,42 0,00 965 935,42 965 935,43 0,01 125 2 478 485,82 0,00 2 478 485,82 0,00 2 478 485,82 2 478 485,89 0,07 211 1 609 682,29 0,00 1 609 682,29 0,00 1 609 682,29 1 609 687,70 5,41 212 463 085,60 0,00 463 085,60 0,00 463 085,60 463 087,73 2,13 213 208 004,84 0,00 208 004,84 0,00 208 004,84 208 005,00 0,16 214 2 058 918,64 0,00 2 058 918,64 0,00 2 058 918,64 2 058 921,46 2,82 221 574 023,14 0,00 574 023,14 0,00 574 023,14 574 023,24 0,10 226 436 211,94 0,00 436 211,94 0,00 436 211,94 483 938,93 47 726,99 227 1 305 765,82 0,00 1 305 765,82 0,00 1 305 765,82 1 407 626,14  101 860,32 323 202 878,09 0,00 202 878,09 0,00 202 878,09 222 113,16 19 235,07 Total 13 422 087,51 0,00 13 422 087,51 0,00 13 422 087,51 13 589 100,78  167 013,27 ES: 2007ES06RPO015 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 247 487,79 0,00 247 487,79 0,00 247 487,79 247 487,87 0,08 113 135 593,47 0,00 135 593,47 0,00 135 593,47 135 593,61 0,14 121 1 039 469,28 0,00 1 039 469,28 0,00 1 039 469,28 1 039 472,46 3,18 122 308 228,84 0,00 308 228,84 0,00 308 228,84 308 229,44 0,60 123 1 092 094,91 0,00 1 092 094,91 0,00 1 092 094,91 1 092 094,92 0,01 125 80 751,03 0,00 80 751,03 0,00 80 751,03 80 751,07 0,04 211 1 409 622,92 0,00 1 409 622,92 0,00 1 409 622,92 1 409 622,92 0,00 212 4 574,49 0,00 4 574,49 0,00 4 574,49 4 574,50 0,01 214 322 620,52 0,00 322 620,52 0,00 322 620,52 322 620,57 0,05 226 191 000,64 0,00 191 000,64 0,00 191 000,64 191 000,65 0,01 227 23 990,93 0,00 23 990,93 0,00 23 990,93 23 990,94 0,01 321 31 190,87 0,00 31 190,87 0,00 31 190,87 31 190,87 0,00 Total 4 886 625,69 0,00 4 886 625,69 0,00 4 886 625,69 4 886 629,82 4,13 ES: 2007ES06RPO016 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 31 789,92 0,00 31 789,92 0,00 31 789,92 31 789,92 0,00 112 156 359,75 0,00 156 359,75 0,00 156 359,75 156 359,65 0,10 113 384 942,20 0,00 384 942,20 0,00 384 942,20 384 937,32 4,88 121 973 581,26 0,00 973 581,26 0,00 973 581,26 973 580,11 1,15 122 7 593,62 0,00 7 593,62 0,00 7 593,62 7 593,62 0,00 123 212 045,72 0,00 212 045,72 0,00 212 045,72 212 045,71 0,01 125 1 272 359,19 0,00 1 272 359,19 0,00 1 272 359,19 1 272 358,89 0,30 211 233 837,99 0,00 233 837,99 0,00 233 837,99 233 837,69 0,30 214 964 061,10 0,00 964 061,10 0,00 964 061,10 964 058,02 3,08 216 41 686,97 0,00 41 686,97 0,00 41 686,97 41 686,97 0,00 221 239 175,16 0,00 239 175,16 0,00 239 175,16 239 174,98 0,18 223 5 899,64 0,00 5 899,64 0,00 5 899,64 5 899,63 0,01 226 698 198,43 0,00 698 198,43 0,00 698 198,43 698 198,33 0,10 227 1 286 101,86 0,00 1 286 101,86 0,00 1 286 101,86 1 286 101,76 0,10 313 259 783,49 0,00 259 783,49 0,00 259 783,49 259 783,48 0,01 322 343 771,34 0,00 343 771,34 0,00 343 771,34 343 771,20 0,14 323 99 903,26 0,00 99 903,26 0,00 99 903,26 99 903,21 0,05 Total 7 211 090,90 0,00 7 211 090,90 0,00 7 211 090,90 7 211 080,49 10,41 ES: 2007ES06RPO017 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 1 027 478,30 0,00 1 027 478,30 0,00 1 027 478,30 1 027 478,24 0,06 113 1 055 705,76 0,00 1 055 705,76 0,00 1 055 705,76 1 055 720,10 14,34 121 3 042 912,25 0,00 3 042 912,25 0,00 3 042 912,25 3 042 912,38 0,13 214 3 965 150,23 0,00 3 965 150,23 0,00 3 965 150,23 3 965 156,27 6,04 221 527 843,12 0,00 527 843,12 0,00 527 843,12 527 845,30 2,18 Total 9 619 089,66 0,00 9 619 089,66 0,00 9 619 089,66 9 619 112,29 22,63 FI: 2007FI06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 338,67 0,00 1 338,67 0,00 1 338,67 1 338,67 0,00 113 6 943 513,92 0,00 6 943 513,92 0,00 6 943 513,92 6 941 691,61 1 822,31 123 93 746,95 0,00 93 746,95 0,00 93 746,95 93 746,98 0,03 211 65 502 466,78 6 623,23 65 495 843,55 0,00 65 495 843,55 65 495 843,55 0,00 212 52 179 422,48 480,17 52 179 902,65 0,00 52 179 902,65 52 179 902,65 0,00 214 89 063 839,48 98,47 89 063 937,95 0,00 89 063 937,95 89 063 937,94 0,01 221 785 216,03  184 553,41 600 662,62 0,00 600 662,62 600 662,62 0,00 311 190 585,77 0,00 190 585,77 0,00 190 585,77 196 344,61 5 758,84 312 662 649,17 0,00 662 649,17 0,00 662 649,17 798 605,90  135 956,73 313 37,44 0,00 37,44 0,00 37,44 37,44 0,00 321 3 687,57 0,00 3 687,57 0,00 3 687,57 3 698,42 10,85 322 3 179,15 0,00 3 179,15 0,00 3 179,15 3 169,43 9,72 413 49 588,13 4 944,37 44 643,76 0,00 44 643,76 44 643,76 0,00 431 95 867,74 0,00 95 867,74 0,00 95 867,74 76 694,19 19 173,55 511 571 513,89 0,00 571 513,89 0,00 571 513,89 571 506,17 7,72 Total 216 146 653,17  195 542,37 215 951 110,80 0,00 215 951 110,80 216 071 823,94  120 713,14 FI: 2007FI06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 75 333,80 0,00 75 333,80 0,00 75 333,80 75 334,24 0,44 121 267 970,20 0,00 267 970,20 0,00 267 970,20 267 970,27 0,07 212 1 538 186,06 0,00 1 538 186,06 0,00 1 538 186,06 1 537 999,35 186,71 214 1 861 632,57 0,00 1 861 632,57 0,00 1 861 632,57 1 876 884,26 15 251,69 312 17 544,93 0,00 17 544,93 0,00 17 544,93 17 544,93 0,00 511 127 112,01 0,00 127 112,01 0,00 127 112,01 127 111,95 0,06 Total 3 887 779,57 0,00 3 887 779,57 0,00 3 887 779,57 3 902 845,00 15 065,43 FR: 2007FR06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 398 005,69 0,00 1 398 005,69 0,00 1 398 005,69 1 351 209,25 46 796,44 112 71 310 904,92 0,00 71 310 904,92 0,00 71 310 904,92 71 298 569,13 12 335,79 113 5 289 294,53 0,00 5 289 294,53 0,00 5 289 294,53 5 289 299,52 4,99 121 104 624 885,81 0,00 104 624 885,81 0,00 104 624 885,81 104 495 317,15 129 568,66 122 4 403 386,55 0,00 4 403 386,55 0,00 4 403 386,55 4 391 316,26 12 070,29 123 30 377 464,69 0,00 30 377 464,69 0,00 30 377 464,69 30 446 268,10 68 803,41 125 4 040 834,72 0,00 4 040 834,72 0,00 4 040 834,72 4 035 053,43 5 781,29 211 292 002 981,19 0,00 292 002 981,19 0,00 292 002 981,19 292 002 523,82 457,37 212 21,50 0,00 21,50 0,00 21,50 271,99  293,49 214 203 447 338,69 0,00 203 447 338,69 0,00 203 447 338,69 203 452 812,45 5 473,76 221 1 923 202,69 0,00 1 923 202,69 0,00 1 923 202,69 1 921 721,73 1 480,96 223 362 339,13 0,00 362 339,13 0,00 362 339,13 362 447,93  108,80 226 37 261 520,99 0,00 37 261 520,99 0,00 37 261 520,99 37 255 703,98 5 817,01 227 251 468,71 0,00 251 468,71 0,00 251 468,71 251 884,89  416,18 323 2 932 737,22 0,00 2 932 737,22 0,00 2 932 737,22 2 891 066,65 41 670,57 511 801 490,56 0,00 801 490,56 0,00 801 490,56 801 490,56 0,00 Total 760 427 834,59 0,00 760 427 834,59 0,00 760 427 834,59 760 246 956,84 180 877,75 FR: 2007FR06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 49 474,50 0,00 49 474,50 0,00 49 474,50 49 475,06 0,56 211 7 418,09 0,00 7 418,09 0,00 7 418,09 7 418,13 0,04 212 3 451,38 0,00 3 451,38 0,00 3 451,38 3 451,40 0,02 214 351 015,54 0,00 351 015,54 0,00 351 015,54 351 016,91 1,37 Total 411 359,51 0,00 411 359,51 0,00 411 359,51 411 361,50 1,99 FR: 2007FR06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 137 020,95 0,00 137 020,95 0,00 137 020,95 137 021,28 0,33 214 111 327,20 0,00 111 327,20 0,00 111 327,20 111 327,32 0,12 Total 248 348,15 0,00 248 348,15 0,00 248 348,15 248 348,60 0,45 FR: 2007FR06RPO005 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 436 232,55 0,00 436 232,55 0,00 436 232,55 436 232,55 0,00 211 578 831,63 0,00 578 831,63 0,00 578 831,63 578 832,02 0,39 214 666 254,27 0,00 666 254,27 0,00 666 254,27 666 255,37 1,10 Total 1 681 318,45 0,00 1 681 318,45 0,00 1 681 318,45 1 681 319,94 1,49 FR: 2007FR06RPO006 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 516 497,87 0,00 516 497,87 0,00 516 497,87 516 497,92 0,05 113 475 365,52 0,00 475 365,52 0,00 475 365,52 475 368,04 2,52 211 8 524 507,99 0,00 8 524 507,99 0,00 8 524 507,99 8 524 531,19 23,20 212 7 081,41 0,00 7 081,41 0,00 7 081,41 7 081,41 0,00 214 1 076 863,65 0,00 1 076 863,65 0,00 1 076 863,65 1 077 694,37  830,72 Total 10 586 153,62 0,00 10 586 153,62 0,00 10 586 153,62 10 587 010,11  856,49 HU: 2007HU06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 2 230 164,18 0,00 2 230 164,18 0,00 2 230 164,18 2 230 164,18 0,00 114 1 100 116,79 0,00 1 100 116,79 0,00 1 100 116,79 1 100 116,10 0,69 121 75 320 400,23 0,00 75 320 400,23 0,00 75 320 400,23 75 320 402,43 2,20 141 3 252,29 0,00 3 252,29 0,00 3 252,29 3 252,30 0,01 142 4 218 855,32 0,00 4 218 855,32 0,00 4 218 855,32 4 218 855,31 0,01 212 7 855 544,18 0,00 7 855 544,18 0,00 7 855 544,18 7 855 544,35 0,17 214 24 777 340,07 0,00 24 777 340,07 0,00 24 777 340,07 24 777 339,97 0,10 221 605 628,64 0,00 605 628,64 0,00 605 628,64 605 628,61 0,03 341 4 605 929,53 0,00 4 605 929,53 0,00 4 605 929,53 4 605 929,93 0,40 511 28 167 964,20 0,00 28 167 964,20 0,00 28 167 964,20 28 167 964,29 0,09 Total 148 885 195,43 0,00 148 885 195,43 0,00 148 885 195,43 148 885 197,47 2,04 IE: 2007IE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 577 793,80 0,00 577 793,80 0,00 577 793,80 577 855,80 62,00 112 2 302 500,00 0,00 2 302 500,00 0,00 2 302 500,00 2 302 500,00 0,00 113 20 431 178,81 0,00 20 431 178,81 0,00 20 431 178,81 20 431 178,81 0,00 121 3 808 805,55 0,00 3 808 805,55 0,00 3 808 805,55 3 808 805,54 0,01 212 136 852 861,60 0,00 136 852 861,60 0,00 136 852 861,60 136 862 525,00 9 663,40 214 171 203 773,54 0,00 171 203 773,54 0,00 171 203 773,54 171 393 624,89  189 851,35 511 37 798,54 0,00 37 798,54 0,00 37 798,54 37 798,54 0,00 Total 335 214 711,84 0,00 335 214 711,84 0,00 335 214 711,84 335 414 288,58  199 576,74 IT: 2007IT06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 577,32 0,00 577,32 0,00 577,32 577,32 0,00 112 17 600,00 0,00 17 600,00 0,00 17 600,00 17 600,00 0,00 113 9 622,04 0,00 9 622,04 0,00 9 622,04 9 622,04 0,00 121 380 426,53 0,00 380 426,53 0,00 380 426,53 380 426,53 0,00 123 12 437,65 0,00 12 437,65 0,00 12 437,65 12 437,65 0,00 211 2 217 467,14 0,00 2 217 467,14 0,00 2 217 467,14 2 217 467,14 0,00 212 436 041,85 0,00 436 041,85 0,00 436 041,85 436 041,85 0,00 214 4 483 604,77 0,00 4 483 604,77 0,00 4 483 604,77 4 483 604,83 0,06 221 865 932,98 0,00 865 932,98 0,00 865 932,98 865 933,03 0,05 227 44 894,89 0,00 44 894,89 0,00 44 894,89 44 894,89 0,00 311 42 032,12 0,00 42 032,12 0,00 42 032,12 42 032,12 0,00 Total 8 510 637,29 0,00 8 510 637,29 0,00 8 510 637,29 8 510 637,40 0,11 IT: 2007IT06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 1 105 500,00 0,00 1 105 500,00 0,00 1 105 500,00 1 105 500,00 0,00 122 39 667,16 0,00 39 667,16 0,00 39 667,16 39 667,17 0,01 123 418 704,00 0,00 418 704,00 0,00 418 704,00 418 704,00 0,00 125 474 979,77 0,00 474 979,77 0,00 474 979,77 474 979,77 0,00 211 5 799 056,25 0,00 5 799 056,25 0,00 5 799 056,25 5 799 056,45 0,20 214 6 350 683,52 0,00 6 350 683,52 0,00 6 350 683,52 6 350 683,17 0,35 226 577 914,55 0,00 577 914,55 0,00 577 914,55 577 914,55 0,00 Total 14 766 505,25 0,00 14 766 505,25 0,00 14 766 505,25 14 766 505,11 0,14 IT: 2007IT06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 350 921,10 0,00 350 921,10 0,00 350 921,10 350 921,10 0,00 113 4 412,32 0,00 4 412,32 0,00 4 412,32 4 412,32 0,00 122 1 010,76 0,00 1 010,76 0,00 1 010,76 1 010,76 0,00 211 71 151,95 0,00 71 151,95 0,00 71 151,95 71 151,95 0,00 212 11 939,40 0,00 11 939,40 0,00 11 939,40 11 939,40 0,00 214 12 858 044,55 0,00 12 858 044,55 0,00 12 858 044,55 12 858 044,55 0,00 221 1 123 813,51 0,00 1 123 813,51 0,00 1 123 813,51 1 123 813,51 0,00 511 17 045,60 0,00 17 045,60 0,00 17 045,60 17 045,60 0,00 Total 14 438 339,19 0,00 14 438 339,19 0,00 14 438 339,19 14 438 339,19 0,00 IT: 2007IT06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 1 346 400,00 0,00 1 346 400,00 0,00 1 346 400,00 1 346 400,00 0,00 121 2 681 632,56 0,00 2 681 632,56 0,00 2 681 632,56 2 681 632,57 0,01 123 27 584,25 0,00 27 584,25 0,00 27 584,25 27 584,25 0,00 211 1 305 025,68 0,00 1 305 025,68 0,00 1 305 025,68 1 305 025,74 0,06 214 213 249,82 0,00 213 249,82 0,00 213 249,82 213 249,79 0,03 221 322 210,50 0,00 322 210,50 0,00 322 210,50 322 210,47 0,03 223 311,96 0,00 311,96 0,00 311,96 311,96 0,00 Total 5 896 414,77 0,00 5 896 414,77 0,00 5 896 414,77 5 896 414,78 0,01 IT: 2007IT06RPO005 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 26 400,00 0,00 26 400,00 0,00 26 400,00 26 400,00 0,00 113 772,60 0,00 772,60 0,00 772,60 772,60 0,00 121 1 817 362,57 0,00 1 817 362,57 0,00 1 817 362,57 1 817 362,57 0,00 123 199 368,87 0,00 199 368,87 0,00 199 368,87 199 368,87 0,00 125 214 674,02 0,00 214 674,02 0,00 214 674,02 214 674,01 0,01 211 297 442,64 0,00 297 442,64 0,00 297 442,64 297 442,64 0,00 212 81 270,60 0,00 81 270,60 0,00 81 270,60 81 270,60 0,00 214 9 156 995,33 0,00 9 156 995,33 0,00 9 156 995,33 9 156 995,30 0,03 221 1 166 281,21 0,00 1 166 281,21 0,00 1 166 281,21 1 166 281,22 0,01 226 37 899,26 0,00 37 899,26 0,00 37 899,26 37 899,26 0,00 311 42 811,25 0,00 42 811,25 0,00 42 811,25 42 811,26 0,01 321 21 978,00 0,00 21 978,00 0,00 21 978,00 21 978,00 0,00 322 569 346,05 0,00 569 346,05 0,00 569 346,05 569 346,05 0,00 Total 13 632 602,40 0,00 13 632 602,40 0,00 13 632 602,40 13 632 602,38 0,02 IT: 2007IT06RPO006 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 7 661,10 0,00 7 661,10 0,00 7 661,10 7 661,10 0,00 112 36 750,00 0,00 36 750,00 0,00 36 750,00 36 750,00 0,00 121 1 782 940,16 0,00 1 782 940,16 0,00 1 782 940,16 1 782 940,25 0,09 122 153 556,01 0,00 153 556,01 0,00 153 556,01 153 556,01 0,00 123 71 025,37 0,00 71 025,37 0,00 71 025,37 71 025,36 0,01 125 150 190,29 0,00 150 190,29 0,00 150 190,29 150 190,29 0,00 126 20 392,56 0,00 20 392,56 0,00 20 392,56 20 392,54 0,02 211 392 002,96 0,00 392 002,96 0,00 392 002,96 392 003,00 0,04 214 1 796 902,22 0,00 1 796 902,22 0,00 1 796 902,22 1 796 902,01 0,21 221 51,26 0,00 51,26 0,00 51,26 51,26 0,00 227 17 226,00 0,00 17 226,00 0,00 17 226,00 17 226,00 0,00 311 377 682,16 0,00 377 682,16 0,00 377 682,16 377 682,15 0,01 322 20 387,40 0,00 20 387,40 0,00 20 387,40 20 387,40 0,00 Total 4 826 767,49 0,00 4 826 767,49 0,00 4 826 767,49 4 826 767,37 0,12 IT: 2007IT06RPO007 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 36 380,00 0,00 36 380,00 0,00 36 380,00 36 380,00 0,00 113 14 022,14 0,00 14 022,14 0,00 14 022,14 14 022,14 0,00 121 446 224,98 0,00 446 224,98 0,00 446 224,98 430 174,98 16 050,00 125 32 704,48 0,00 32 704,48 0,00 32 704,48 32 704,48 0,00 126 211,43 0,00 211,43 0,00 211,43 211,43 0,00 211 248 292,50 0,00 248 292,50 0,00 248 292,50 248 292,50 0,00 214 12 272 201,68 0,00 12 272 201,68 0,00 12 272 201,68 12 272 201,69 0,01 221 4 330 835,56 0,00 4 330 835,56 0,00 4 330 835,56 4 330 835,55 0,01 311 125 396,80 0,00 125 396,80 0,00 125 396,80 125 396,80 0,00 321 15 367,65 0,00 15 367,65 0,00 15 367,65 15 367,65 0,00 511 19 951,42 0,00 19 951,42 0,00 19 951,42 19 951,42 0,00 Total 17 541 588,64 0,00 17 541 588,64 0,00 17 541 588,64 17 525 538,64 16 050,00 IT: 2007IT06RPO008 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 214 500,00 0,00 214 500,00 0,00 214 500,00 214 500,00 0,00 113 61 725,59 0,00 61 725,59 0,00 61 725,59 61 725,59 0,00 121 9 814 728,04 0,00 9 814 728,04 0,00 9 814 728,04 9 814 728,05 0,01 122 438 761,79 0,00 438 761,79 0,00 438 761,79 438 761,79 0,00 123 3 920 453,12 0,00 3 920 453,12 0,00 3 920 453,12 3 920 453,12 0,00 211 2 298 289,09 0,00 2 298 289,09 0,00 2 298 289,09 2 298 289,09 0,00 212 295 484,81 0,00 295 484,81 0,00 295 484,81 295 484,81 0,00 214 11 100 065,05 0,00 11 100 065,05 0,00 11 100 065,05 11 100 065,13 0,08 216 357 333,34 0,00 357 333,34 0,00 357 333,34 357 333,34 0,00 221 2 231 136,07 0,00 2 231 136,07 0,00 2 231 136,07 2 231 136,19 0,12 226 1 350 442,36 0,00 1 350 442,36 0,00 1 350 442,36 1 350 442,37 0,01 311 2 705 205,84 0,00 2 705 205,84 0,00 2 705 205,84 2 705 205,85 0,01 323 39 654,38 0,00 39 654,38 0,00 39 654,38 39 654,38 0,00 511 30 630,07 0,00 30 630,07 0,00 30 630,07 30 630,07 0,00 Total 34 858 409,55 0,00 34 858 409,55 0,00 34 858 409,55 34 858 409,78 0,23 IT: 2007IT06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 59 116,45 0,00 59 116,45 0,00 59 116,45 59 116,45 0,00 112 141 158,47 0,00 141 158,47 0,00 141 158,47 141 158,47 0,00 113 319 902,19 0,00 319 902,19 0,00 319 902,19 319 902,18 0,01 121 424 961,21 0,00 424 961,21 0,00 424 961,21 424 961,26 0,05 122 366 746,86 0,00 366 746,86 0,00 366 746,86 366 746,87 0,01 123 189 977,71 0,00 189 977,71 0,00 189 977,71 189 977,73 0,02 125 228 315,28 0,00 228 315,28 0,00 228 315,28 228 315,27 0,01 211 214 034,71 0,00 214 034,71 0,00 214 034,71 214 034,71 0,00 214 1 527 460,26 0,00 1 527 460,26 0,00 1 527 460,26 1 527 460,46 0,20 221 212 037,32 0,00 212 037,32 0,00 212 037,32 212 037,20 0,12 311 4 179,87 0,00 4 179,87 0,00 4 179,87 4 179,87 0,00 323 183 280,18 0,00 183 280,18 0,00 183 280,18 183 280,18 0,00 Total 3 871 170,51 0,00 3 871 170,51 0,00 3 871 170,51 3 871 170,65 0,14 IT: 2007IT06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 265 292,81 0,00 265 292,81 0,00 265 292,81 265 292,82 0,01 121 11 361,28 0,00 11 361,28 0,00 11 361,28 11 361,27 0,01 122 67 232,15 0,00 67 232,15 0,00 67 232,15 67 232,14 0,01 214 13 881 331,14 0,00 13 881 331,14 0,00 13 881 331,14 13 881 331,32 0,18 221 769 541,63 0,00 769 541,63 0,00 769 541,63 769 541,54 0,09 311 55 607,75 0,00 55 607,75 0,00 55 607,75 55 607,75 0,00 Total 15 050 366,76 0,00 15 050 366,76 0,00 15 050 366,76 15 050 366,84 0,08 IT: 2007IT06RPO011 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 301 985,05 0,00 301 985,05 0,00 301 985,05 301 985,05 0,00 112 8 750,00 0,00 8 750,00 0,00 8 750,00 8 750,00 0,00 121 1 140 808,74 0,00 1 140 808,74 0,00 1 140 808,74 1 140 808,77 0,03 122 1 876,87 0,00 1 876,87 0,00 1 876,87 1 876,87 0,00 123 872 118,97 0,00 872 118,97 0,00 872 118,97 872 118,97 0,00 125 2 666 203,36 0,00 2 666 203,36 0,00 2 666 203,36 2 666 203,37 0,01 211 5 359 354,81 0,00 5 359 354,81 0,00 5 359 354,81 5 359 354,64 0,17 214 5 664 715,77 0,00 5 664 715,77 0,00 5 664 715,77 5 664 715,73 0,04 227 102 583,80 0,00 102 583,80 0,00 102 583,80 102 583,80 0,00 311 106 175,17 0,00 106 175,17 0,00 106 175,17 106 175,17 0,00 323 1 213 596,66 0,00 1 213 596,66 0,00 1 213 596,66 1 213 596,67 0,01 Total 17 438 169,20 0,00 17 438 169,20 0,00 17 438 169,20 17 438 169,04 0,16 IT: 2007IT06RPO012 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 89 567,73 0,00 89 567,73 0,00 89 567,73 89 567,73 0,00 112 47,40 0,00 47,40 0,00 47,40 1 553,87 1 506,47 121 794 433,17 0,00 794 433,17 0,00 794 433,17 794 433,17 0,00 122 35 051,54 0,00 35 051,54 0,00 35 051,54 35 051,54 0,00 123 354 167,74 0,00 354 167,74 0,00 354 167,74 354 167,75 0,01 211 13 198,24 0,00 13 198,24 0,00 13 198,24 13 198,24 0,00 212 9 603,37 0,00 9 603,37 0,00 9 603,37 9 603,37 0,00 214 6 032 713,17 0,00 6 032 713,17 0,00 6 032 713,17 6 032 712,37 0,80 221 789 687,80 0,00 789 687,80 0,00 789 687,80 789 687,78 0,02 227 209 529,41 0,00 209 529,41 0,00 209 529,41 209 529,41 0,00 311 309 806,93 0,00 309 806,93 0,00 309 806,93 309 806,91 0,02 313 29 695,43 0,00 29 695,43 0,00 29 695,43 29 695,43 0,00 322 17 921,29 0,00 17 921,29 0,00 17 921,29 17 921,29 0,00 Total 8 685 328,42 0,00 8 685 328,42 0,00 8 685 328,42 8 683 821,12 1 507,30 IT: 2007IT06RPO013 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 203 628,59 0,00 203 628,59 0,00 203 628,59 203 628,59 0,00 123 126 475,10 0,00 126 475,10 0,00 126 475,10 126 475,10 0,00 211 3 547 311,77 0,00 3 547 311,77 0,00 3 547 311,77 3 547 311,77 0,00 214 2 358 594,94 0,00 2 358 594,94 0,00 2 358 594,94 2 358 594,94 0,00 Total 6 236 010,40 0,00 6 236 010,40 0,00 6 236 010,40 6 236 010,40 0,00 IT: 2007IT06RPO014 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 238 474,86 0,00 238 474,86 0,00 238 474,86 238 474,83 0,03 114 124 642,13 0,00 124 642,13 0,00 124 642,13 124 642,26 0,13 123 4 974,02 0,00 4 974,02 0,00 4 974,02 4 974,02 0,00 125 195 541,42 0,00 195 541,42 0,00 195 541,42 195 541,42 0,00 211 3 083 598,65 0,00 3 083 598,65 0,00 3 083 598,65 3 083 598,56 0,09 214 393 797,64 0,00 393 797,64 0,00 393 797,64 393 797,88 0,24 221 481 779,39 0,00 481 779,39 0,00 481 779,39 481 779,42 0,03 511 152 064,00 0,00 152 064,00 0,00 152 064,00 152 064,00 0,00 Total 4 674 872,11 0,00 4 674 872,11 0,00 4 674 872,11 4 674 872,39 0,28 IT: 2007IT06RPO015 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 1 573 520,63 0,00 1 573 520,63 0,00 1 573 520,63 1 573 520,63 0,00 211 2 486 633,48 0,00 2 486 633,48 0,00 2 486 633,48 2 486 633,48 0,00 212 437 173,36 0,00 437 173,36 0,00 437 173,36 437 173,36 0,00 214 585 228,88 0,00 585 228,88 0,00 585 228,88 585 228,88 0,00 221 749 915,09 0,00 749 915,09 0,00 749 915,09 749 915,10 0,01 Total 5 832 471,44 0,00 5 832 471,44 0,00 5 832 471,44 5 832 471,45 0,01 IT: 2007IT06RPO016 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 27 261,41 0,00 27 261,41 0,00 27 261,41 27 261,41 0,00 211 1 794 816,85 0,00 1 794 816,85 0,00 1 794 816,85 1 794 816,86 0,01 212 5 689 754,24 0,00 5 689 754,24 0,00 5 689 754,24 5 689 754,24 0,00 214 4 178 843,17 0,00 4 178 843,17 0,00 4 178 843,17 4 178 843,07 0,10 215 24 780 411,20 0,00 24 780 411,20 0,00 24 780 411,20 24 780 405,94 5,26 221 1 304 066,38 0,00 1 304 066,38 0,00 1 304 066,38 1 304 066,26 0,12 511 12 196,80 0,00 12 196,80 0,00 12 196,80 12 196,80 0,00 Total 37 787 350,05 0,00 37 787 350,05 0,00 37 787 350,05 37 787 344,58 5,47 IT: 2007IT06RPO018 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 452 987,90 0,00 452 987,90 0,00 452 987,90 452 987,92 0,02 212 2 101 023,19 0,00 2 101 023,19 0,00 2 101 023,19 2 101 023,15 0,04 214 12 614 768,84 0,00 12 614 768,84 0,00 12 614 768,84 12 614 769,20 0,36 221 2 745 459,53 0,00 2 745 459,53 0,00 2 745 459,53 2 745 459,59 0,06 Total 17 914 239,46 0,00 17 914 239,46 0,00 17 914 239,46 17 914 239,86 0,40 IT: 2007IT06RPO019 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 5 416,34 0,00 5 416,34 0,00 5 416,34 5 416,34 0,00 211 1 108 070,94 0,00 1 108 070,94 0,00 1 108 070,94 1 108 070,94 0,00 212 106 353,84 0,00 106 353,84 0,00 106 353,84 107 373,54 1 019,70 214 6 728 737,96 0,00 6 728 737,96 0,00 6 728 737,96 6 728 737,83 0,13 221 2 740 985,86 0,00 2 740 985,86 0,00 2 740 985,86 2 740 986,19 0,33 Total 10 689 564,94 0,00 10 689 564,94 0,00 10 689 564,94 10 690 584,84 1 019,90 IT: 2007IT06RPO020 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 1 520 219,45 0,00 1 520 219,45 0,00 1 520 219,45 1 520 219,45 0,00 211 570 088,66 0,00 570 088,66 0,00 570 088,66 292 726,75 277 361,91 212 1 048 168,03 0,00 1 048 168,03 0,00 1 048 168,03 1 048 168,02 0,01 214 30 158 879,42 0,00 30 158 879,42 0,00 30 158 879,42 30 158 879,54 0,12 221 862 994,26 0,00 862 994,26 0,00 862 994,26 862 994,25 0,01 Total 34 160 349,82 0,00 34 160 349,82 0,00 34 160 349,82 33 882 988,01 277 361,81 IT: 2007IT06RPO021 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 487 090,84 0,00 487 090,84 0,00 487 090,84 487 090,84 0,00 211 1 694 418,79 0,00 1 694 418,79 0,00 1 694 418,79 1 694 418,72 0,07 212 304 101,54 0,00 304 101,54 0,00 304 101,54 304 101,54 0,00 214 64 180 783,79 0,00 64 180 783,79 0,00 64 180 783,79 64 180 784,55 0,76 221 11 547 254,05 0,00 11 547 254,05 0,00 11 547 254,05 11 547 253,99 0,06 511 158 135,67 0,00 158 135,67 0,00 158 135,67 158 135,67 0,00 Total 78 371 784,68 0,00 78 371 784,68 0,00 78 371 784,68 78 371 785,31 0,63 LT: 2007LT06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 3 554 082,81 0,00 3 554 082,81 0,00 3 554 082,81 3 554 082,81 0,00 113 293 738,41 0,00 293 738,41 0,00 293 738,41 293 738,71 0,30 121 2 214 863,58 0,00 2 214 863,58 0,00 2 214 863,58 2 214 863,57 0,01 123 1 441 850,67 0,00 1 441 850,67 0,00 1 441 850,67 1 441 850,67 0,00 212 45 310 974,98 0,00 45 310 974,98 0,00 45 310 974,98 45 311 158,20  183,22 213 143 519,84 0,00 143 519,84 0,00 143 519,84 143 520,64 0,80 214 3 840 341,78 0,00 3 840 341,78 0,00 3 840 341,78 3 840 342,72 0,94 224 41 059,42 0,00 41 059,42 0,00 41 059,42 41 059,42 0,00 511 3 972 943,50 0,00 3 972 943,50 0,00 3 972 943,50 3 972 943,50 0,00 Total 60 813 374,99 0,00 60 813 374,99 0,00 60 813 374,99 60 813 560,24  185,25 LU: 2007LU06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 2 113 944,31 0,00 2 113 944,31 0,00 2 113 944,31 2 113 944,31 0,00 122 10 129,74 0,00 10 129,74 0,00 10 129,74 10 129,74 0,00 125 40 540,72 0,00 40 540,72 0,00 40 540,72 40 540,72 0,00 212 3 960 002,35 0,00 3 960 002,35 0,00 3 960 002,35 3 963 683,36 3 681,01 214 1 915 954,04 0,00 1 915 954,04 0,00 1 915 954,04 1 917 360,65 1 406,61 225 1 568,80 0,00 1 568,80 0,00 1 568,80 1 568,80 0,00 311 44 899,32 0,00 44 899,32 0,00 44 899,32 44 899,33 0,01 313 14 112,84 0,00 14 112,84 0,00 14 112,84 14 112,83 0,01 321 559 209,77 0,00 559 209,77 0,00 559 209,77 559 209,77 0,00 322 114 136,60 0,00 114 136,60 0,00 114 136,60 114 136,60 0,00 323 155 088,10 0,00 155 088,10 0,00 155 088,10 155 088,10 0,00 Total 8 929 586,59 0,00 8 929 586,59 0,00 8 929 586,59 8 934 674,21 5 087,62 LV: 2007LV06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 347 206,01 0,00 347 206,01 0,00 347 206,01 347 206,01 0,00 121 14 062 603,75 0,00 14 062 603,75 0,00 14 062 603,75 14 062 603,75 0,00 141 89 244,60 0,00 89 244,60 0,00 89 244,60 89 244,60 0,00 142 24 594,73 0,00 24 594,73 0,00 24 594,73 24 594,73 0,00 212 34 397 276,23 0,00 34 397 276,23 0,00 34 397 276,23 34 397 276,23 0,00 213 1 482 842,50 0,00 1 482 842,50 0,00 1 482 842,50 1 482 842,50 0,00 312 248 032,21 0,00 248 032,21 0,00 248 032,21 248 032,21 0,00 Total 50 651 800,03 0,00 50 651 800,03 0,00 50 651 800,03 50 651 800,03 0,00 NL: 2007NL06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 820 125,76 0,00 820 125,76 0,00 820 125,76 943 048,00  122 922,24 114 122 922,28 0,00 122 922,28 0,00 122 922,28 0,00 122 922,28 121 2 096 357,47 0,00 2 096 357,47 0,00 2 096 357,47 2 097 451,50 1 094,03 124 18 801,00 0,00 18 801,00 0,00 18 801,00 18 801,00 0,00 125 80 986,00 0,00 80 986,00 0,00 80 986,00 95 499,00 14 513,00 132 455 162,50 0,00 455 162,50 0,00 455 162,50 456 087,50  925,00 212 1 387 677,70 0,00 1 387 677,70 0,00 1 387 677,70 1 386 943,50 734,20 214 16 093 073,46 0,00 16 093 073,46 0,00 16 093 073,46 16 103 771,50 10 698,04 216 376 935,00 0,00 376 935,00 0,00 376 935,00 376 935,00 0,00 221 747 097,76 0,00 747 097,76 0,00 747 097,76 747 098,00 0,24 311 29 709,69 0,00 29 709,69 0,00 29 709,69 29 709,69 0,00 313 152 652,69 0,00 152 652,69 0,00 152 652,69 187 706,69 35 054,00 321 40 000,00 0,00 40 000,00 0,00 40 000,00 40 000,00 0,00 322 430 491,00 0,00 430 491,00 0,00 430 491,00 430 491,00 0,00 323 346 284,35 0,00 346 284,35 0,00 346 284,35 346 284,35 0,00 413 5 518,00 0,00 5 518,00 0,00 5 518,00 5 518,00 0,00 Total 23 203 794,66 0,00 23 203 794,66 0,00 23 203 794,66 23 265 344,73 61 550,07 PL: 2007PL06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 20 807 485,31 0,00 20 807 485,31 0,00 20 807 485,31 20 807 485,31 0,00 113 210 020 824,76 0,00 210 020 824,76 0,00 210 020 824,76 210 021 405,00  580,24 141 136 430 679,94 0,00 136 430 679,94 0,00 136 430 679,94 136 430 781,20  101,26 142 2 976 477,31 0,00 2 976 477,31 0,00 2 976 477,31 2 976 477,38 0,07 211 10 414 521,19 0,00 10 414 521,19 0,00 10 414 521,19 0,00 10 414 521,19 212 292 754 280,11 0,00 292 754 280,11 0,00 292 754 280,11 303 169 268,39 10 414 988,28 214 149 682 498,97 0,00 149 682 498,97 0,00 149 682 498,97 149 682 509,70 10,73 221 23 442 499,92 0,00 23 442 499,92 0,00 23 442 499,92 23 442 499,92 0,00 Total 846 529 267,51 0,00 846 529 267,51 0,00 846 529 267,51 846 530 426,90 1 159,39 SE: 2007SE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 5 946 536,01 0,00 5 946 536,01 0,00 5 946 536,01 5 946 536,00 0,01 112 3 727 436,06 0,00 3 727 436,06 0,00 3 727 436,06 3 727 436,06 0,00 121 14 576 136,76 0,00 14 576 136,76 0,00 14 576 136,76 14 576 136,76 0,00 123 1 540 348,22 0,00 1 540 348,22 0,00 1 540 348,22 1 540 348,22 0,00 124 3 280,76 0,00 3 280,76 0,00 3 280,76 3 280,76 0,00 125 52 222,34 0,00 52 222,34 0,00 52 222,34 52 222,34 0,00 212 32 742 910,98 0,00 32 742 910,98 0,00 32 742 910,98 32 742 910,98 0,00 214 104 523 507,26 0,00 104 523 507,26 0,00 104 523 507,26 104 523 507,30 0,04 311 1 005 873,99 0,00 1 005 873,99 0,00 1 005 873,99 1 005 874,00 0,01 312 1 328 985,83 0,00 1 328 985,83 0,00 1 328 985,83 1 328 985,83 0,00 313 1 218 798,08 0,00 1 218 798,08 0,00 1 218 798,08 1 218 798,09 0,01 321 127 887,78 0,00 127 887,78 0,00 127 887,78 127 887,79 0,01 322 231 888,71 0,00 231 888,71 0,00 231 888,71 231 888,71 0,00 323 162 907,61 0,00 162 907,61 0,00 162 907,61 162 907,61 0,00 331 641 584,34 0,00 641 584,34 0,00 641 584,34 641 584,32 0,02 341 197 805,76 0,00 197 805,76 0,00 197 805,76 197 805,75 0,01 413 8 580,69 0,00 8 580,69 0,00 8 580,69 8 580,69 0,00 431 12 864,79 0,00 12 864,79 0,00 12 864,79 12 864,79 0,00 511 6 386 711,58 0,00 6 386 711,58 0,00 6 386 711,58 6 386 711,58 0,00 Total 174 436 267,55 0,00 174 436 267,55 0,00 174 436 267,55 174 436 267,58 0,03 SI: 2007SI06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 4 985 250,00 0,00 4 985 250,00 0,00 4 985 250,00 4 985 250,00 0,00 113 523 658,95 0,00 523 658,95 0,00 523 658,95 523 659,18 0,23 121 4 690 760,22 0,00 4 690 760,22 0,00 4 690 760,22 4 690 760,41 0,19 122 2 859 713,19 0,00 2 859 713,19 0,00 2 859 713,19 2 859 713,29 0,10 123 2 473 829,40 0,00 2 473 829,40 0,00 2 473 829,40 2 473 829,43 0,03 125 11 212,50 0,00 11 212,50 0,00 11 212,50 11 212,50 0,00 131 1 283 138,22 0,00 1 283 138,22 0,00 1 283 138,22 1 283 138,47 0,25 133 19 845,00 0,00 19 845,00 0,00 19 845,00 19 845,00 0,00 142 7 849,19 0,00 7 849,19 0,00 7 849,19 7 849,19 0,00 211 27 730 127,99 0,00 27 730 127,99 0,00 27 730 127,99 27 730 113,29 14,70 212 6 679 263,48 0,00 6 679 263,48 0,00 6 679 263,48 6 679 264,83 1,35 214 32 542 550,29 0,00 32 542 550,29 0,00 32 542 550,29 32 542 555,79 5,50 311 514 043,85 0,00 514 043,85 0,00 514 043,85 514 043,87 0,02 312 256 307,27 0,00 256 307,27 0,00 256 307,27 256 307,27 0,00 511 680 452,34 0,00 680 452,34 0,00 680 452,34 680 425,51 26,83 Total 85 258 001,89 0,00 85 258 001,89 0,00 85 258 001,89 85 257 968,03 33,86 UK: 2007UK06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 702 693,67 0,00 702 693,67 0,00 702 693,67 702 693,67 0,00 115 31 188,02 0,00 31 188,02 0,00 31 188,02 31 188,02 0,00 121 515 877,70 0,00 515 877,70 0,00 515 877,70 515 877,71 0,01 122 31 527,35 0,00 31 527,35 0,00 31 527,35 30 300,85 1 226,50 123 2 125 900,99 0,00 2 125 900,99 0,00 2 125 900,99 2 125 901,00 0,01 125 136 616,57 0,00 136 616,57 0,00 136 616,57 136 616,57 0,00 212 18 235 535,80 0,00 18 235 535,80 0,00 18 235 535,80 18 249 396,60 13 860,80 214 178 266 593,49 0,00 178 266 593,49 0,00 178 266 593,49 179 166 522,46  899 928,97 216 345 837,35 0,00 345 837,35 0,00 345 837,35 345 837,35 0,00 221 9 411 949,64 0,00 9 411 949,64 0,00 9 411 949,64 9 434 701,75 22 752,11 223 316 092,40 0,00 316 092,40 0,00 316 092,40 320 635,40 4 543,00 225 786 336,00 0,00 786 336,00 0,00 786 336,00 786 336,00 0,00 227 1 198 766,85 0,00 1 198 766,85 0,00 1 198 766,85 2 757 863,95 1 559 097,10 311 808 161,78 0,00 808 161,78 0,00 808 161,78 808 161,78 0,00 312 173 675,52 0,00 173 675,52 0,00 173 675,52 173 675,53 0,01 313 605 376,83 0,00 605 376,83 0,00 605 376,83 605 376,82 0,01 321 67 091,98 0,00 67 091,98 0,00 67 091,98 67 091,98 0,00 322 419 611,89 0,00 419 611,89 0,00 419 611,89 419 611,90 0,01 323 1 127 332,96 0,00 1 127 332,96 0,00 1 127 332,96 90 957,61 1 036 375,35 411 36 931,10 0,00 36 931,10 0,00 36 931,10 36 931,10 0,00 413 3 411,08 0,00 3 411,08 0,00 3 411,08 3 411,08 0,00 431 50 463,15 0,00 50 463,15 0,00 50 463,15 50 463,15 0,00 511 50 775,81 0,00 50 775,81 0,00 50 775,81 50 775,81 0,00 Total 215 447 747,93 0,00 215 447 747,93 0,00 215 447 747,93 216 910 328,09 1 462 580,16 UK: 2007UK06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 12 651 199,10 0,00 12 651 199,10 0,00 12 651 199,10 12 651 656,60  457,50 214 12 749 991,41 0,00 12 749 991,41 0,00 12 749 991,41 12 766 778,90 16 787,49 221 607 478,41 0,00 607 478,41 0,00 607 478,41 590 537,75 16 940,66 223 5 880,49 0,00 5 880,49 0,00 5 880,49 0,00 5 880,49 227 23 855,13 0,00 23 855,13 0,00 23 855,13 0,00 23 855,13 431 61 997,10 0,00 61 997,10 0,00 61 997,10 61 997,00 0,10 Total 26 100 401,64 0,00 26 100 401,64 0,00 26 100 401,64 26 070 970,25 29 431,39 UK: 2007UK06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 24 272,00 0,00 24 272,00 0,00 24 272,00 24 272,25 0,25 132 243 089,00 0,00 243 089,00 0,00 243 089,00 243 090,44 1,44 212 25 063 104,00 0,00 25 063 104,00 0,00 25 063 104,00 26 782 342,16 1 719 238,16 214 8 133 084,00 0,00 8 133 084,00 0,00 8 133 084,00 8 136 917,73 3 833,73 215 1 219 349,00 0,00 1 219 349,00 0,00 1 219 349,00 1 219 348,84 0,16 221 7 327 502,00 0,00 7 327 502,00 0,00 7 327 502,00 7 327 952,95  450,95 223 3 457 548,00 0,00 3 457 548,00 0,00 3 457 548,00 3 457 548,75 0,75 227 118 188,00 0,00 118 188,00 0,00 118 188,00 118 187,50 0,50 313 6 693 273,00 0,00 6 693 273,00 0,00 6 693 273,00 4 843 603,55 1 849 669,45 321 38 280,00 0,00 38 280,00 0,00 38 280,00 38 280,38 0,38 Total 52 317 689,00 0,00 52 317 689,00 0,00 52 317 689,00 52 191 544,55 126 144,45 UK: 2007UK06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 462 300,39 0,00 1 462 300,39 0,00 1 462 300,39 1 462 319,00 18,61 123 2 192 754,42 0,00 2 192 754,42 0,00 2 192 754,42 2 192 754,75 0,33 124 15 786,78 0,00 15 786,78 0,00 15 786,78 15 786,75 0,03 212 12 394 995,04 0,00 12 394 995,04 0,00 12 394 995,04 12 394 993,96 1,08 214 11 839 250,75 0,00 11 839 250,75 0,00 11 839 250,75 11 850 789,96 11 539,21 221 808 373,49 0,00 808 373,49 0,00 808 373,49 806 360,82 2 012,67 223 2 313,05 0,00 2 313,05 0,00 2 313,05 2 312,44 0,61 227 285 398,64 0,00 285 398,64 0,00 285 398,64 272 217,62 13 181,02 Total 29 001 172,56 0,00 29 001 172,56 0,00 29 001 172,56 28 997 535,30 3 637,26 B. Advanceses paid to the Member States per programme (in EUR) Advances paid but still to be cleared for the programme implementation Programme Advance paid Programme Advance paid Programme Advance paid Programme Advance paid 2007AT06RPO001 273 802 899,44 2007ES06RAT001 8 794 324,90 2007FR06RPO004 5 208 000,00 2007IT06RPO017 26 085 500,00 2007BE06RPO001 15 716 449,62 2007ES06RPO001 131 722 031,98 2007FR06RPO005 7 007 000,00 2007IT06RPO018 43 633 870,00 2007BE06RPO002 13 586 271,78 2007ES06RPO002 28 166 170,68 2007FR06RPO006 22 337 000,00 2007IT06RPO019 75 764 430,00 2007BG06RPO001 182 636 901,72 2007ES06RPO003 20 660 223,42 2007GR06RPO001 259 511 309,68 2007IT06RPO020 59 592 890,00 2007CY06RPO001 11 376 650,18 2007ES06RPO004 3 141 200,78 2007HU06RPO001 266 409 037,44 2007IT06RPO021 84 781 410,00 2007CZ06RPO001 197 085 444,78 2007ES06RPO005 10 729 681,82 2007IE06RPO001 163 794 021,30 2007LT06RPO001 122 035 206,50 2007DE06RAT001 238 983,92 2007ES06RPO006 5 301 294,38 2007IT06RAT001 2 902 191,80 2007LU06RPO001 6 302 647,82 2007DE06RPO003 42 751 591,40 2007ES06RPO007 64 711 767,32 2007IT06RPO001 11 823 770,00 2007LV06RPO001 72 877 945,28 2007DE06RPO004 87 776 059,56 2007ES06RPO008 50 605 494,94 2007IT06RPO002 9 630 250,00 2007MT06RPO001 5 364 334,84 2007DE06RPO007 74 375 241,56 2007ES06RPO009 19 081 545,06 2007IT06RPO003 28 787 570,00 2007NL06RPO001 34 056 481,68 2007DE06RPO009 1 774 251,92 2007ES06RPO010 54 588 796,14 2007IT06RPO004 7 614 110,00 2007PL06RPO001 926 102 670,92 2007DE06RPO010 15 286 071,64 2007ES06RPO011 59 954 027,84 2007IT06RPO005 20 186 880,00 2007PT06RAT001 825 158,26 2007DE06RPO011 61 745 147,30 2007ES06RPO012 4 869 911,90 2007IT06RPO006 7 423 290,00 2007PT06RPO001 19 212 037,24 2007DE06RPO012 57 076 770,86 2007ES06RPO013 14 418 215,06 2007IT06RPO007 27 716 430,00 2007PT06RPO002 242 765 556,46 2007DE06RPO015 20 473 211,70 2007ES06RPO014 7 861 282,52 2007IT06RPO008 14 162 400,00 2007PT06RPO003 12 250 000,00 2007DE06RPO017 17 167 655,60 2007ES06RPO015 5 469 670,00 2007IT06RPO009 27 615 000,00 2007RO06RPO001 561 575 332,14 2007DE06RPO018 1 979 228,58 2007ES06RPO016 3 577 509,24 2007IT06RPO010 25 844 700,00 2007SE06RPO001 127 795 356,78 2007DE06RPO019 64 876 567,28 2007ES06RPO017 11 321 097,82 2007IT06RPO011 7 045 640,00 2007SI06RPO001 63 018 671,02 2007DE06RPO020 57 223 659,84 2007FI06RPO001 144 371 733,16 2007IT06RPO012 23 410 100,00 2007SK06RPO001 137 859 265,46 2007DE06RPO021 16 639 273,90 2007FI06RPO002 1 223 570,32 2007IT06RPO013 3 655 470,00 2007UK06RPO001 76 499 609,40 2007DE06RPO023 48 492 478,72 2007FR06RPO001 400 894 557,62 2007IT06RPO014 28 171 990,00 2007UK06RPO002 11 957 684,20 2007DK06RPO001 31 126 255,72 2007FR06RPO002 5 824 000,00 2007IT06RPO015 6 005 300,00 2007UK06RPO003 25 154 018,12 2007EE06RPO001 50 026 119,84 2007FR06RPO003 9 667 000,00 2007IT06RPO016 38 587 500,00 2007UK06RPO004 20 058 897,66 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2008  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Belgium ALV 2007BE06RPO001 Germany Bayern 2007DE06RPO004 Brandenburg 2007DE06RPO007 Niedersachsen 2007DE06RPO012 Schleswig-Holstein 2007DE06RPO021 Greece OPEKEPE 2007GR06RPO001 Spain Galicia 2007ES06RPO011 France ODARC 2007FR06RPO002 Italy ARBEA 2007IT06RPO017 Portugal IFAP 2007PT06RPO001 IFAP 2007PT06RPO002 IFAP 2007PT06RPO003 Slovakia APA 2007SK06RPO001